Title: To George Washington from James Gillis, 28 March 1797
From: Gillis, James
To: Washington, George



Most respected Brother
Alex[andri]a March 28th 1797

Brothers Ramsay & Marsteller wait upon You with a Copy of an address which has been prepared by the unanimous desire of the Antient York Masons of Lodge No. 22. It is their earnest request that You will partake of a Dinner with them and that You will please appoint the time most convenient for You to attend. I am most beloved Brother Your most Obedt hble Servt

James Gillis. M[aster]

